Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is the First Office action on the Merits from the examiner in charge of this application.
Election/Restrictions
Applicant’s election without traverse of Species I: Figs. 1-3 & 8 in the reply filed on 7/18/2021 is acknowledged.
Claims 13-15 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 7/18/2021.
Claim Objections
Claims 4-6, 18 are objected to because of the following informalities: (i) Claim 4, line 3, “when support bracket” should be “when the support bracket”; (ii) Claim 5, line 3, “when support bracket” should be “when the support bracket”; (iii) Claim 18, line 1, “wherein handle” should be “wherein the handle”.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 12, and 16-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and 
Claim 12, line 1, “wherein the integrally formed as” is improper in context, thus renders the claim indefinite. For the purpose of this examination, the examiner is considering “wherein the bracket is integrally formed as”. Clarification or correction is required.
Claim 16, lines 4 and 6, it is not clear how it is possible for both the release actuator and the handle latch are at the “second end” of the telescoping extendable members.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-3, 7-12 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by US 2018/0020848 to Mercier et al (hereinafter Mercier ‘848).
Claim 1). A support system for a storage container 120 comprising, in combination: an extendable slide assembly having a first end and a second end; wherein the second end of the extendable slide assembly is configured to support the storage container 120; and a support bracket (Fig. 2: wire grid 202) removably receiving the first end 104 of the extendable slide assembly to support the extendable slide assembly in a cantilevered manner; (Claim 2). The support system according to claim 1, wherein the first end of the extendable support assembly includes a handle (hooks of 104) and the support bracket 202 receives the handle ([0065], such as shown in Fig. 2); (Claim 3). The support system according to claim 2, wherein the second end of the extendable support assembly is fixed to the storage container 120; (Claim 7). The support system according to claim 1, wherein a handle latch 150,152 is provided at the second end of the extendable slide assembly that releasably locks the extendable slide assembly against extending when the extendable slide assembly is fully retracted and the support bracket is receiving the handle; (Claim 8). The support system according to claim 1, wherein the extendable slide assembly includes at least one pair of telescoping extendable members; (Claim 9). The support system according to claim 8, wherein the extendable slide assembly includes two pairs of laterally spaced-apart and parallel telescoping extendable members; (Claim 10). The support system according to claim 1, wherein the second end of the extendable support assembly removably supports the storage container; (Claim 11). A support bracket 1302 for supporting an extendable slide assembly in a cantilevered manner from a support, the extendable slide assembly having a first end for removable attachment to the support bracket (such as shown in Figs. 9C, 9D, 13) and a second end for supporting a storage Claim 12). The bracket according to claim 11, wherein the bracket is integrally formed as a one-piece component.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 8-12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2017/0202369 to Mercier et al (hereinafter Mercier ‘369).
Mercier ‘369 discloses (Claim 1). A support system for a storage container 502 comprising, in combination: an extendable slide assembly having a first end 504 and a second end 502; wherein the second end 502 of the extendable slide assembly is configured to support the storage container 502; and a support bracket 106,206 removably receiving the first end 504 of the extendable slide assembly to support the Claim 2). The support system according to claim 1, wherein the first end of the extendable support assembly includes a handle (hooks of 504) and the support bracket 106,206 receives the handle (such as shown in Figs. 1A-2B); (Claim 3). The support system according to claim 2, wherein the second end of the extendable support assembly is fixed to the storage container; (Claim 8). The support system according to claim 1, wherein the extendable slide assembly includes at least one pair of telescoping extendable members; (Claim 9). The support system according to claim 8, wherein the extendable slide assembly includes two pairs of laterally spaced-apart and parallel telescoping extendable members; (Claim 10). The support system according to claim 1, wherein the second end of the extendable support assembly removably supports the storage container; (Claim 11). A support bracket 106,206 for supporting an extendable slide assembly (Figs. 3 & 5) in a cantilevered manner from a support, the extendable slide assembly having a first end 304,504 for removable attachment to the support bracket and a second end for supporting a storage compartment, the support bracket comprising, in combination (see attached marked-up copy): a mounting portion configured to be secured to the support; and an attachment portion supported by the mounting portion and configured to removably receive the first end of the extendable slide assembly; and wherein the attachment portion includes at least one downward facing abutment configured to limit upward movement of the first end of the extendable slide assembly, at least one upward facing abutment configured to limit downward movement of the first end of the extendable slide assembly, a rearward facing abutment configured to limit forward movement of the first end of the extendable slide assembly; (Claim 12). .  
Allowable Subject Matter
Claims 4-6 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 16 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Claims 17-20 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure, and all show structures similar to various elements of applicant’s disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HANH VAN TRAN whose telephone number is (571)272-6868.  The examiner can normally be reached on Monday-Friday 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DANIEL TROY can be reached on (571)270-3742.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






HVT
August 26, 2021


/HANH V TRAN/Primary Examiner, Art Unit 3637                                                                                                                                                                                                        


    PNG
    media_image1.png
    855
    967
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    1076
    975
    media_image2.png
    Greyscale